Name: Commission Regulation (EC) No 919/2004 of 29 April 2004 amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/04 delivery period
 Type: Regulation
 Subject Matter: European construction;  trade;  international affairs;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0919Commission Regulation (EC) No 919/2004 of 29 April 2004 amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/04 delivery period Official Journal L 163 , 30/04/2004 P. 0090 - 0091Commission Regulation (EC) No 919/2004of 29 April 2004amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/04 delivery periodTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Articles 22(2) and Article 39(6) thereof,Whereas:(1) Commission Regulation (EC) No 737/2004(2) amended the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2003/2004 delivery period as fixed in Commission Regulation (EC) No 443/2004(3).(2) Article 9(2) of Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(4), stipulates that at the request of a Member State or an exporting country and to resolve duly justified specific cases, the Commission may amend delivery obligations defined under Article 9(1) of Regulation (EC) No 1159/2003.(3) The Republic of Mauritius has requested the transfer of some of its delivery obligations between the 2003/04 and 2004/05 delivery periods on the grounds that an import licence issued on 5 March 2004 for 25376 tonnes of preferential sugar was lost by its holder and another issued to the same holder to replace the one lost. This situation resulted in the suspension of imports of sugar from Mauritius following the adoption of Commission Regulation (EC) No 647/2004 of 6 April 2004 on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements(5), because licence applications exceeded the delivery obligation concerned for the 2003/04 delivery period.(4) So that the obligations provided for in Protocol No 3 on ACP sugar(6) can be complied with for the 2003/04 delivery period, the delivery obligation fixed for Mauritius for the 2003/04 delivery period should be amended.(5) Transferring 25376 tonnes of preferential sugar from Mauritius's delivery obligation for 2004/05 to its delivery obligation for 2003/04 will not disturb the supply arrangement referred to in Article 39 of Regulation (EC) No 1260/2001, and the transferred quantity will be booked for the 2004/05 delivery period subject to verification that the lost licence was never actually used.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The delivery obligations for imports of products falling within CN code 1701 expressed as white sugar equivalent originating in countries which are parties to the ACP Protocol and the India Agreement, for the 2003/04 delivery period and for each exporting country as fixed in the Annex to Regulation (EC) No 737/2004 are hereby amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 2).(2) OJ L 116, 22.4.2004, p. 3.(3) OJ L 72, 11.3.2004, p. 3.(4) OJ L 162, 1.7.2003, p. 52.(5) OJ L 102, 7.4.2004, p. 45.(6) OJ L 317, 15.12.2000, p. 3.ANNEXDelivery obligations for imports of preferential sugar, expressed as white sugar equivalent, originating in countries which are parties to the ACP Protocol and the India Agreement for the 2003/04 delivery period>TABLE>